Filed 04/12/21                                                        Case 16-23904                                  Doc 120

     FORM EDC 6−640 Order Closing Case Where Case Has Been Reopened (v.8.14)                             16−23904 − C − 7
                   UNITED STATES BANKRUPTCY COURT
                        Eastern District of California
                              Robert T Matsui United States Courthouse
                                      501 I Street, Suite 3−200
                                       Sacramento, CA 95814
                                          (916) 930−4400
                                      M−F 9:00 AM − 4:00 PM
                                      www.caeb.uscourts.gov



                       ORDER CLOSING CASE WHERE CASE HAS BEEN REOPENED


     Case Number:            16−23904 − C − 7
     Debtor Name(s) and Address(es):


        John Joseph Butler III                                                   Sandra Elaine Butler
        19649 Indian Creek                                                       10260 Camino Ruiz #69
        Cottonwood, CA 96022                                                     San Diego, CA 92126




        An order reopening case having been entered and the estate having been fully administered;

        IT IS ORDERED that the above−entitled case be and the same is hereby closed.



     Dated: 4/12/21                                                            Wayne Blackwelder
                                                                               Clerk of Court
